—Determination of respon*135dent Police Commissioner, dated November 6, 1995, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Helen Freedman, J.], entered on or about August 26,1996), dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner was involved in the misconduct for which his fellow officer was dismissed (Matter of Ildefonso v Bratton, 238 AD2d 142, lv denied 90 NY2d 810), and, as was the case with that officer, the penalty of dismissal does not shock our conscience. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.